News Release FOR IMMEDIATE RELEASE SMART HYDROGEN MAKES TWO APPOINTMENTS TO PLUG POWER BOARD OF DIRECTORS LATHAM, NY July 31, 2008 Plug Power Inc. (NASDAQ: PLUG), a leader in providing clean, reliable energy products, today announced the appointment of Andrew Dimitri and Dennis V. Pivnyuk to the Company's board of directors by Smart Hydrogen Inc. (Smart Hydrogen), which invested $217 million in Plug Power in 2006. The appointments complete the slate of Class B directors to Plug Power's 11-member board. Dimitri is a principal and CEO of ExImWare, Inc., a privately held company that develops web-hosted trade, procurement and risk management software solutions and services for commodity companies, primarily in the agri-commodity industries. Prior to leading ExImWare, Dimitri was a principal and COO of KLG, a boutique advisory firm serving global financial services and securities firms including Citigroup, Credit Suisse, Fidelity Investments, Goldman Sachs, Morgan Stanley and NYSE Euronext. Before KLG, Dimitri served as managing director and COO of Global Information Technology for Credit Suisse, where he led the financial and business management function of the investment bank's global information technology organization. "Andy brings a wealth of entrepreneurial and corporate experience as a senior executive to the Plug Power board of directors," said George McNamee, Chairman of the board of directors of Plug Power. "We are looking forward to tapping into his considerable leadership skills and business development expertise." Dimitri earned a bachelor of science from Babson College in Wellesley, MA, and an MBA with a concentration in general management and entrepreneurial studies from Harvard University. Dennis Pivnyuk is a business development manager for Interros Holding Company, where he focuses on hydrogen and the commercialization of fuel cell technologies and products in the Russian market. Interros is a principal, along with Norilsk Nickel, in Smart Hydrogen, a joint venture formed to participate in the global hydrogen economy. Prior to joining Interros, Pivnyuk was deputy director general for the Khrunichev Space Center, one of Russia's most successful aerospace enterprises.
